CRICHTON, J.,
additionally concurs and assigns reasons.
| lAIthough plaintiff attempts to allege a possessory action, its petition also requests that the court,declare “the spurious Act of Sale null” and require “defendants to cancel and erase all recordation of the null Act of Sale from the public records.” Such relief will necessarily require the court to consider the validity of defendants’ title. However, it is clear that the validity of title cannot be raised in the context of a possessory action. La. C.C.P. art. 3661; Bd. of Trustees of Louisiana Annual Conference of United Methodist Church, S. Cent. Jurisdiction v. Revelation Knowledge Outreach Ministry, LLC, 13-0814 (La.App. 5 Cir. 5/28/14), 142 So.3d 353.
Based on the current allegations of plaintiffs petition, I agree the portion of the petition relating to the validity of defendants’ title is inconsistent with a cause of action for return of possession of the property at issue. However, pursuant to La. C.C.P. art. 934, I believe plaintiff is entitled to an opportunity to cure this defect, either by deleting the allegations relating to title or converting the action 'to a petitory action.